The opinion of the Court was delivered by
Black, C. J.
A farm was leased for five years. The tenant went into possession and improved the property at great expense of money and labor, so that its produce for the last two years would have been worth much more than it was at any time pre*484vious. But at the end of three years he was turned out, and he brings this action to recover compensation for his loss.
This is one of those hard cases which sometimes are said to make bad precedents. But every member of the Court is clearly of opinion that the law of the case, as well as its merits, is with the plaintiff, and that his technical right to recover is not less plain than the justice of his demand.
It is not denied that the word demisi in a lease implies a covenant for quiet enjoyment during the term. That word was not used here, for the lease was made by parol, 'and the parties did not understand Latin. But the word lease is a fair translation of demisi, and ought to be and is interpreted in'the same way by the Courts (Rawle on Cov. 362, 5 Bouv. Bac. 601, Croke’s Eliz. 33).
Judgment reversed and venire de novo awarded.